UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report:November 15, 2012 BIG THREE RESTAURANTS, INC. (Exact name of registrant as specified in its charter) Florida 333-169145 27-0645694 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 9085 Charles E. Limpus Road, Orlando, Florida 32836 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 516-375-6649 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a) David A. Rapaport resigned as a director on November 15, 2012.Mr. Rapaport stated in his resignation thathe is amenable to rejoining the board at such time as we regain our status as an operating company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BELLA PETRELLA’S HOLDINGS, INC. /s/ John V. Whitman, Jr. John V. Whitman, Jr. Chief Executive Officer Novmeber 19, 2012
